UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7323


CECIL ANDERSON,

                  Petitioner - Appellant,

             v.

WARDEN ROUSE; ATTORNEY GENERAL FOR THE STATE OF MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-00406-CCB)


Submitted:    October 23, 2009              Decided:   November 17, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cecil Anderson, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cecil Anderson seeks to appeal the district court’s

order     dismissing       as     untimely          his     28     U.S.C.       § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of    appealability.            28    U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a       substantial       showing          of    the     denial     of    a

constitutional        right.”            28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner       satisfies          this        standard       by        demonstrating          that

reasonable      jurists         would     find       that        any    assessment       of     the

constitutional        claims      by     the    district          court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Anderson has

not     made    the   requisite          showing.            Accordingly,         we     deny    a

certificate      of     appealability           and       dismiss       the     appeal.          We

dispense       with    oral       argument       because          the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED



                                                2